Citation Nr: 0842085	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-34 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from August 1948 to August 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran participated in a Board video conference hearing 
with the undersigned Veterans Law Judge in August 2008.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.

The record also reflects that evidence has been submitted 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  

The veteran contends that his hearing loss is related to 
active service and seeks entitlement to service-connected 
compensation benefits.  In the August 2008 hearing 
transcript, the veteran stated that he was exposed to gunfire 
and the 21 gun salute during his time in service as a casket 
bearer at Arlington National Cemetery, participating in 
multiple funerals each day.  He is shown to have served at 
Ft. Myer, Virginia.

The record reflects that the veteran has not been afforded a 
VA examination regarding his claim for service connection for 
hearing loss.  Under the Veterans Claims Assistance Act of 
2000, VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease subject to a VA 
presumption manifesting during an applicable presumptive 
period, provided the claimant has qualifying service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  Id.

After reviewing the evidence of record, the Board finds it 
necessary to remand for a VA audiological examination with 
nexus opinion.  The medical evidence reveals that the veteran 
was evaluated for hearing loss in a February 2005 private 
medical record.  The private medical record indicates that 
the veteran has bilateral sensorineural hearing loss with a 
downsloping loss with lowest thresholds in the 4000 to 6000 
Hertz range and poor word recognition.  However, there are no 
audiometric results in the claims folder, which are required 
by VA regulations to determine if the veteran has a current 
hearing loss disability.  See 38 C.F.R. §3.385 (2008).  In 
addition, the Board acknowledges the submission of a letter 
by the veteran's private physician regarding the etiology of 
the veteran's current hearing loss.  In an August 2008 
letter, the veteran's physician noted that the veteran had 
bilateral hearing loss and explained that the veteran's 
current testing was consistent with a history of noise 
exposure as well as presbycusis.  As with the private medical 
record above, there are no audiometric results to accompany 
the private physician's diagnosis of hearing loss, which are 
necessary for the Board to determine if the veteran has a 
current disability of hearing loss.  Id.  Further, the 
private physician did not review the claims folder and his 
statements appear to be based solely upon the veteran's lay 
statements regarding the history of his hearing loss.  In 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the United 
States Court of Appeals for Veterans Claims stated that if 
the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  The Board notes that there 
is evidence which indicates a current disability and an 
opinion suggesting that the veteran's hearing loss is related 
to service.  However, there are no audiometric results that 
accompany the aforementioned medical evidence.  Also, the 
private physician's statements do not specifically link the 
veteran's hearing loss to service and it does not appear that 
the physician reviewed the veteran's claims folder.  Thus, 
the veteran's claim must be remanded for a VA examination to 
determine the nature and etiology of any bilateral hearing 
loss that may be present.  

The Board notes that the veteran has expressed difficulty in 
obtaining medical records from Miracle Ear, a private medical 
facility.  There are no records from this facility on file 
and there is no indication that the RO requested these 
records.  Thus, these records should be requested.  Further, 
the record reveals that the RO attempted to make a request 
for records from the Sears Hearing Aid Center; however, the 
veteran did not return the authorization to release form to 
the RO.  The Board finds that the veteran should be given 
another opportunity to complete the release form so that 
these records can be requested.  

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
veteran is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Please request copies of updated 
treatment records covering the period from 
February 2005 to the present; these 
records should be obtained and added to 
the claims folder.

2.  After obtaining any necessary release, 
please request copies of treatment records 
from the Miracle Ear office and the Sears 
Hearing Aid Center as indicated by the 
veteran.  These records, to the extent 
available, should then be associated with 
the veteran's claims folder.

3.  After obtaining any additional records 
to the extent possible, the veteran should 
be afforded a VA audiological examination 
to determine if he currently has a hearing 
loss disability in both ears as defined by 
38 C.F.R. § 3.385 (2008).  The claims 
folder must be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination.  If hearing loss is found to 
be present, the examiner should be asked 
to provide an opinion as to whether it is 
at least likely as not (50 percent or 
greater likelihood) that such hearing loss 
is related to military service.  The 
examiner should explain the basis for any 
opinion reached.

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate review, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

